                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Brenda A. Covington,                          )
                                              )
               Plaintiff,                     )         Civil Action No. 9: 18-1975-RMG
                                              )
               vs.                            )
                                              )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                         )
               Defendant.                )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB") and Supplemental Security Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and

Local Rule 73 .02, D.S.C. , this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

June 20, 2019, recommending that the decision of the Commissioner be reversed and remanded

to the agency because the Administrative Law Judge, in finding that Plaintiff could perform work

at the medium level, failed to properly evaluate medical source opinion evidence. (Dkt. No. 22 at

3-14). This included the classic "cherry picking" of the opinions of an examining physical

therapist, omitting any reference to his opinion that the claimant would "currently qualify for

sedentary work," and the rejection of the opinions of non-examining physicians that Plaintiff

could perform only light work without applying the controlling legal standards for the review of

the opinions of medical experts. Tr. 26, 512-14. The Commissioner has advised the Court that



                                                  -1-
she does not intend to file objections to the R & R. (Dkt. No. 23).

       The Court has reviewed the R & Rand the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                                      erg el
                                                      United States District Judge


Charleston, South Carolina
July~, 2019




                                                -2-
